Name: Commission Regulation (EC) No 2591/2000 of 27 November 2000 laying down rates of compensatory interest applicable during the first half of 2001 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Avis juridique important|32000R2591Commission Regulation (EC) No 2591/2000 of 27 November 2000 laying down rates of compensatory interest applicable during the first half of 2001 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation) Official Journal L 299 , 28/11/2000 P. 0003 - 0003Commission Regulation (EC) No 2591/2000of 27 November 2000laying down rates of compensatory interest applicable during the first half of 2001 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by European Parliament and Council Regulation (EC) No 955/1999(2),Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3) as last amended by Regulation (EC) No 1602/2000(4), and in particular Article 589(4)(a) and Article 709 thereof,Whereas:(1) Article 589(4)(a) of Regulation (EEC) No 2454/93 provides that the Commission shall publish rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community.(2) The rates of compensatory interest for the first half of 2001 must be established in accordance with the rules laid down in that Regulation,HAS ADOPTED THIS REGULATION:Article 1>TABLE>Article 2This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 302, 19.10.1992.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993.(4) OJ L 188, 26.7.2000, p. 1.